PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/532,559
Filing Date: 6 Aug 2019
Appellant(s): PARK, Seungje



__________________
Daniel Y.J. Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/02/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 3, 2021	 from which the appeal is taken is being maintained by the examiner.  There is no “WITHDRAWN REJECTIONS” or “NEW GROUNDS OF REJECTION.”

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(2) Response to Argument
In instant case, in rejecting claims 1-11, Examiner uses Sung et al. (US 20140300263 A1), hereon Sung, further in view of Burke et al. (US 20060231279 A1), hereon Burke to reject the claimed invention.
 (a) On pages 12-15, applicant alleged that “Sung and/or Burke do not disclose all of a frame, display frame, display cover, and display assembly, and the Examiner’s interpretation of Sung to teach all of these features is based on impermissible hindsight based on piecemeal reconstruction and would not have been an obvious interpretation to one of ordinary skill in the art. The display unit 100 of Sung is inserted into an upper cap 60. The display unit 100 1s not mounted on a front surface of a display frame, which is slid into a display cover, which is then received in a frame. If the upper cap 60 could teach the display cover, Sung is missing the frame and the display frame. If the upper cap 60 could teach the frame, Sung 1s missing the display cover and the display frame. If the upper cap 60 could teach the display frame, Sung is missing the frame and the display cover.
As clarified in an interview and further documented in the Notice of Appeal, the Examiner uses upper cap 60 to disclose both the claimed frame and part of the claimed display cover. To teach the claimed frame, the Examiner refers to an outer portion (not 

    PNG
    media_image3.png
    357
    703
    media_image3.png
    Greyscale


Even if one of ordinary skill in the art would interpret the Sung reference as the Examiner does, which applicant asserts he would not, this interpretation still fails to disclose all of the claimed features. Regarding the display cover, it is unclear how Sung, even with this interpretation, discloses a display cover which is “received” in a second space of a frame. The display unit 100 1s received in receiving space 64, but this receiving space 64, as clarified in the interview, is being interpreted to teach a space formed 1n the display cover and not a space formed in the frame.
Burke fails to cure the deficiencies in Sung.”
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Sung and Burke in combination clearly teaches elements of a frame, display frame, display cover, and display assembly, and there is no impermissible hindsight as Examiner clearly mapped each element to the prior arts which are consistent with what is recited in the claims. In this case, the teaching of Sung was utilized to map the structures as argued and will do so here again with respect to Fig. 1-4 and paragraphs 82-99 of Sung. In this case, frame is structure 60 as shown in Fig. 2 (attached below), display frame is the structure 130 shown in Figure 4 (attached below), display cover is the front side, top side and partial side structure of the structure 60 of Fig. 2 plus structure 110 of Fig. 4 which corresponds to through holes 51 and the inner surface of the display cover would serve as the rail guide to accommodate the display frame of Fig. 4 as shown in Figure 2, and display assembly is structure 120 of Fig. 4.   




Fig. 2 of Sung 
    PNG
    media_image4.png
    839
    494
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    855
    623
    media_image5.png
    Greyscale
	
Figure 4 of Sung
 (b) On page 15-17, applicant alleged that “For example, Sung and/or Burke do not disclose or suggest a display assembly mounted on a front surface of the display frame, and further do not disclose or suggest a touch sensor assembly which comes in contact with the rear surface of the front panel. Sung does not disclose a display frame, 
For ease of understanding, below is an annotated FIG. 4 of Sung representing how the Examiner is interpreting Sung to disclose the display frame, the display assembly, the touch sensor assembly, and a portion of the display cover (and as clarified during the interview):

    PNG
    media_image6.png
    692
    512
    media_image6.png
    Greyscale
”
First, even using this interpretation, Sung fails to disclose or suggest a display assembly mounted on a front surface of the display frame, because here, the light source portion 130 is provided at a rear of the guide portion 120. In addition, Sung fails to disclose or suggest a touch sensor assembly which comes in contact with a rear 
More importantly, however, is that this interpretation is based on impermissible hindsight and piecemeal reconstruction of the various elements of the display unit 100 of Sung. It is respectfully submitted that one of ordinary skill the art would not interpret the display unit 100 of Sung as disclosing all of a portion of a display cover, a display frame, a display assembly, and a touch sensor assembly. One of ordinary skill in the art would likely interpret display unit 100 as simply teaching the claimed display assembly, if anything. 												Burke fails to cure the deficiencies in Sung.”
Examiner finds the argument not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Sung and Burke in combination clearly teaches elements of a frame, display frame, display cover, and display assembly, and there is no impermissible hindsight as Examiner clearly mapped each element to the prior arts which are consistent with what is recited in the claims. In this case, the teaching of Sung was utilized to map the structures as argued and will do so here again with respect to Fig. 1-4 and paragraphs 82-99 of Sung. In this case, frame is structure 60 as shown in Fig. 2 (attached above), display frame is the structure 130 shown in Figure 4 (attached above), display cover is the front side, top side and partial side structure of the structure 60 of Fig. 2 plus structure 110 of Fig. 4 which corresponds to through holes 51 and the inner surface of the display cover would serve as the rail guide to accommodate the display frame of display assembly is structure 120 of Fig. 4, and touch sensor assembly is touch button 140 on pcb 132, and comes in contact with the rear surface of the front panel through the display element on top.  Please note that contact does not mean directly contact.
(c) On pages 17-18, applicant alleged that “Sung does not disclose or suggest a rail guide such wherein a side of the display frame is slid into the rail guide to be coupled to the display cover. Sung discloses a display unit 100 slid into a receiving space 64 of an upper cap 60. The inner portion of the upper cap 60 does not include a rail guide. The Examiner refers to a flat surface defining the receiving space 64 to teach a rail guide. It is respectfully submitted that the broadest reasonable interpretation of “rail guide” does not include a piece of an inner surface of an upper cap 60 that defines a receiving space 64. Any such interpretation is based on impermissible hindsight. In addition, the Examiner’s modifications to Sung teach away from a display frame that is slid into a rail guide to be coupled to the display cover. Because the Examiner modifies Sung to fix the cover sheet 110 to the upper cap 60, given that the spring-shaped buttons 140 of Sung pass through button holes 123 of the guide portion 120, a sliding motion of the guide portion 120 and light source portion 130 (which has the spring-shaped buttons 140) could cause the spring-shaped buttons 140 to scratch a back of the cover sheet 110 and damage the cover sheet 110 during sliding. In addition, Sung discloses that guide portion 120 is coupled to the cover sheet 110 by adhering, and not sliding. Even if the Examiner’s interpretation establishes a prima facie case of obviousness, the Examiner’s modifications are based on impermissible hindsight. 	Burke fails to cure the deficiencies in Sung.”
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Sung and Burke in combination clearly teaches elements of a frame, display frame, display cover, and display assembly, and there is no impermissible hindsight as Examiner clearly mapped each element to the prior arts which are consistent with what is recited in the claims. In this case, the teaching of Sung was utilized to map the structures as argued and will do so here again with respect to Fig. 1-4 and paragraphs 82-99 of Sung. In this case, frame is structure 60 as shown in Fig. 2 (attached above), display frame is the structure 130 shown in Figure 4 (attached above), display cover is the front side, top side and partial side structure of the structure 60 of Fig. 2 plus structure 110 of Fig. 4 which corresponds to through holes 51 and the inner surface of the display cover would serve as the rail guide to accommodate the display frame of Fig. 4 as shown in Figure 2, and display assembly is structure 120 of Fig. 4 and Fig. 2 clearly shows display frame is slid into the rail guide. Please note that there is neither no modification nor  impermissible hindsight made by the Examiner as in this case, only the Prior art Sung is used to map the various elements as recited to the structures of Sung as shown above.  Applicant also talks about scratching or damaging of parts which Examiner finds impertinent to teaching of Sung as Fig. 2 of Sung clearly shows display structures and touch assembly which is structure 100 being inserted along the rail guide.
(d) On pages 18-19, applicant alleged that “Even if Sung and/or Burke disclose or suggest the features of claim 1, which they do not, Sung and/or Burke still fail to 
Examiner finds the argument not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Sung and Burke in combination clearly teaches elements of a frame, display frame, display cover, and display assembly, and there is no impermissible hindsight as Examiner clearly mapped each element to the prior arts which are consistent with what is recited in the claims. In this case, the teaching of Sung was utilized to map the frame is structure 60 as shown in Fig. 2 (attached above), and display cover is the front side, top side and partial side structure of the structure 60 of Fig. 2 plus structure 110 of Fig. 4 which corresponds to through holes 51 and the inner surface of the display cover would serve as the rail guide to accommodate the display frame of Fig. 4 as shown in Figure 2, therefore the frame minus the display cover portions would be the from the structure as described as shown in Fig. 6 that there is a rear wall vertically extending; left and right side walls forwardly extending from left and right side edges of the rear wall; a bottom wall forwardly extending from a bottom edge of the rear wall, both side ends of the bottom wall being connected to lower ends of the left and right side walls so the surface portions of structure can be considered to be part of display cover and the structure below the surface portion would form the frame, and the sealing member 67 of Fig. 2 is the frame adhesive.  Please note that there is neither no modification nor impermissible hindsight made by the Examiner as in this case, only the Prior art Sung is used to map the various elements as recited to the structures of Sung as shown above.  
(e) On pages 19-21, applicant alleged that “Sung and/or Burke do not disclose or suggest the claimed features of Dependent Claims 5-6. Claim 5 requires an opening formed at an upper end of the frame. ‘The display frame is inserted into the opening to be coupled to the display cover. Although Sung discloses an upper opening of the upper cap 60 in the form of an insertion groove 62, such insertion groove 62 cannot be used to disclose or suggest an opening formed at an upper end of the frame under the interpretation of Sung used for claim 1. ‘The insertion groove 62 1s provided m a portion 
Examiner finds the argument not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, frame is structure 60 as shown in Fig. 2 (attached above), display frame is the structure 130 shown in Figure 4 (attached above), display cover is the front side, top side and partial side structure of the structure 60 of Fig. 2 plus structure 110 of Fig. 4 which corresponds to through holes 51 and the inner surface of the display cover would serve as the rail guide to accommodate the display frame of Fig. 4 as shown in Figure 2, and display assembly is structure 120 of Fig. 4 and Fig. 2 clearly shows display frame is slid into the rail guide. Please note that there is neither no modification nor  impermissible hindsight made by the Examiner as in this case, only the Prior art Sung is used to map the various elements as recited to the structures of Sung as shown above.  Fig. 2 of Sung clearly shows display structures and touch assembly which is structure 100 being inserted along the rail guide into the space of frame 60 as shown in Fig. 2.  Part of the open space is considered to be the opening of the frame, and the part of the open space is considered to be part of the display cover.
(f) On page 21, applicant alleged that “Even if Sung and/or Burke disclose or suggest the features of claim 1, which they do not, Sung and/or Burke still do not disclose or suggest the claimed features of Dependent Claim 7 because Sung and/or Burke does not disclose a deco member and an insertion hole formed at the deco member. 

Burke fails to cure the deficiencies in Sung.”
Examiner finds the argument not persuasive.  In this case, Sung clearly teaches the elements of claim 7. Fig. 1 and Fig. 2 of Sung show deco member which is the top portion of the door as shown in Fig. 1 and insertion hole is shown in Fig. 2 as the space between the two door panel which aligns with the opening of the frame 60.
(g) On pages 21-22, applicant alleged that “Even if Sung and/or Burke disclose or suggest the features of claim 1, which they do not, Sung and Burke do not disclose or suggest the claimed features of Dependent Claim 10 because Sung and/or Burke do not disclose first and second rail guides, and further do not disclose that left and right sides of the display frame are configured to be vertically slid in the first and second rail guides. The Examiner corresponds the inner left and right surfaces of the upper cap 60 which define the receiving space 64 to the claimed rail guides. It is respectfully submitted that one of ordinary skill in the art would not interpret these surfaces as rail guides. Even one did, Sung and/or Burke further do not disclose that left and right sides of the display frame are configured to be vertically slid in the first and second rail 
Examiner finds the argument not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Sung and Burke in combination clearly teaches elements of a frame, display frame, display cover, and display assembly, and there is no impermissible hindsight as Examiner clearly mapped each element to the prior arts which are consistent with what is recited in the claims. In this case, the teaching of Sung was utilized to map the structures as argued and will do so here again with respect to Fig. 1-4 and paragraphs 82-99 of Sung. In this case, frame is structure 60 as shown in Fig. 2 (attached above), display frame is the structure 130 shown in Figure 4 (attached above), display cover is the front side, top side and partial side structure of the structure 60 of Fig. 2 plus structure 110 of Fig. 4 which corresponds to through holes 51 and the inner surface of the display cover would serve as the rail guide to accommodate the display frame of Fig. 4 as shown in Figure 2, and display assembly is structure 120 of Fig. 4 and Fig. 2 clearly shows display frame is slid into the rail guide. Please note that there is neither no modification nor  impermissible hindsight made by the Examiner as in this case, only the Prior art Sung is used to map the various elements as recited to the structures of Sung as shown above.  Fig. 2 of Sung clearly shows display structures and touch assembly which is structure 100 being inserted along the rail guide into the space of 

(3) For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HANG LIN/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.